Case 1:17-bk-11743-MB       Doc 122 Filed 11/08/18 Entered 11/08/18 09:24:09                     Desc
                              Main Document Page 1 of 2


 1

 2
                                                                     FILED & ENTERED
 3

 4                                                                          NOV 08 2018

 5                                                                     CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
                                                                       BY Pgarcia DEPUTY CLERK
 6

 7

 8                           UNITED STATES BANKRUPTCY COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10                                SAN FERNANDO VALLEY DIVISION
11 In re:                                               Case No.: 1:17-bk-11743-MB
12
     BRYAN KEITH GUTIERREZ,                             Chapter 11
13
                        Debtor.                         ORDER:
14
                                                        [1] SETTING HEARING ON
15                                                      STIPULATION RESOLVING MOTION
                                                        FOR RELIEF AND CHAPTER 11 PLAN
16
                                                        TREATMENT; AND
17
                                                        [2] DIRECTING COUNSEL TO APPEAR
18
                                                                           Hearing Set
19
                                                        DATE:        November 13, 2018
20
                                                        TIME:        1:30 p.m.
21                                                      CTRM:        303
                                                                     21041 Burbank Blvd.
22                                                                   Woodland Hills, CA 91367
23

24

25          On September 4, 2018, creditor U.S. Bank Trust N.A. as Trustee of Bungalow Series III
26 Trust (“U.S. Bank”) filed its “Motion for Relief from the Automatic Stay under 11 U.S.C. §362” in
27 connection with real property located at 6903 Montgeo Street, Chino, California 91710 (the

28
                                                    1
                   ORDER SETTING HEARING AND DIRECTING COUNSEL TO APPEAR
Case 1:17-bk-11743-MB         Doc 122 Filed 11/08/18 Entered 11/08/18 09:24:09               Desc
                                Main Document Page 2 of 2


 1 “Motion,” Docket No. 111). The Motion was set for a hearing on October 3, 2018 at 10:00 a.m.

 2 At the hearing, the parties represented that they reached a stipulation resolving the Motion.

 3 Thereafter, a “Stipulation Resolving Motion for Relief and Chapter 11 Plan Treatment” (the

 4 “Stipulation,” Docket No. 116) was filed.

 5         The Court, having reviewed the Stipulation and the record in this case, and with good cause

 6 appearing therefor, HEREBY ORDERS as follows:

 7         1.      The Court will conduct a hearing on the Stipulation on November 13, 2018, at 1:30

 8 p.m.; and

 9         2.      Counsel for the debtor Bryan Gutierrez and U.S. Bank must appear at the hearing.

10                                                  ###

11

12

13

14

15

16

17

18
19

20

21

22

23   Date: November 8, 2018
24

25

26
27

28
                                                      2
                    ORDER SETTING HEARING AND DIRECTING COUNSEL TO APPEAR
